DETAILED ACTION
Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The specification is objected to because it does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 1 and 3 are objected to because they use the terms “authentification” and “authentified” respectively. These terms are not in the English language, please correct to “authentication” and “authenticated”.
Claim 13 is objected to because it recites the same element “PRAM” twice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Amaral-Cid et al. (US Pub.No.2017/0032108) hereinafter Cid.

Re Claim 1. Cid discloses a method of making a secure storage system having unequivocal authentification and cryptographic data protection (i.e. data in this 
partition (e.g., restricted area 306) may be encrypted using a separate key generated by the cryptographic module 309.  Access to the restricted area 306 may be restricted to authenticated clients) [Cid, para.0042], the method comprising the steps of: providing a mass-data memory; providing a security element communicatively coupled with the mass-data memory (i.e. system 300 includes a secure storage device 302 ) [Cid, para.0036];
Cid does not explicitly dislcose: interposing a secured data interface between the mass-data memory and the security element, however Cid teaches in the embodiment of Fig.3 that: All or certain data from the restricted area 306 may be accessed only via a secure authenticated channel [Cid, para.0042] and further teaches in the embodiment of Fig.2 that the licensable function enables: transmittal of secured content from the storage device 216 to a content access device using a session secured at least in part by a licensable function [Cid, para.0032] and further teaches that the cryptographic module 309 may include a secure storage medium 310 
where security-sensitive information, including the licensable function is stored [Cid, para.0039, Fig.3]. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the two embodiments of Cid to obtain that the licensable function is a secure interface between the restricted storage area (i.e. mass-data memory) and the cryptographic module (i.e. security element).The motivation to combine the embodiments is provided by Cid, namely that various modifications to these  [Cid, para.0100]. This motivation applies to the dependent claims.
Cid further discloses: and the security element providing security-critical information concerning the data of the mass-data memory (i.e. A licensee configures secure storage devices at 408 with the licensable function 406A, for example using a secure memory in a cryptographic module as discussed above in connection with FIG.3. Possession of the licensable function may be used in a 
scheme for proving knowledge.  For example, a device may derive all, or a portion of, a key for decrypting content, based on output of the licensable function provided with a specific input (e.g., a particular binary data string).  A device that does not possess the licensable function for the provided input will be unable, for all practical purposes, to obtain the key needed to decrypt the content) [Cid, para.0044, Fig.3, item 310].

Re Claim 15. This claim recites features similar to those in claim 1 and therefore it is rejected in a similar manner.

Re Claim 2. Cid discloses the method according to claim 1, Cid further discloses:  wherein the security-critical information is an access authorization, an identity of the mass-data memory , a cryptographic key, a data signature, a time stamp, or a validity each device may be required to possess the appropriate licensable function associated with its identifier to successfully pass a proof-of-knowledge test for gaining access to protected content) [Cid, para.0077].

Re Claim 3. Cid discloses the method according to claim 1, Cid further discloses:  further comprising the step of: the security element providing a unique key enabling the mass-data memory to be unequivocally authentified in relation to other computer components or carrying out a cryptographic operation with respect to data stored in the mass-data memory (i.e. A licensee configures secure storage devices at 408 with the licensable function 406A, for example using a secure memory in a cryptographic module as discussed above in 
connection with FIG. 3.  Possession of the licensable function may be used in a scheme for proving knowledge.  For example, a device may derive all, or a portion of, a key for decrypting content, based on output of the licensable function provided with a specific input (e.g., a particular binary data 
string).  A device that does not possess the licensable function for the provided input will be unable, for all practical purposes, to obtain the key needed to decrypt the content) [Cid, para.0044], (i.e. each device may be required to possess the appropriate licensable function associated with its identifier ) [Cid, para.0077].

Re Claim 4. Cid discloses the method according to claim 3, Cid further discloses: wherein the unique key for use in secure encrypting or decrypting the data of the mass-data memory is used (i.e. A licensee configures secure storage devices at 408 with the licensable function 406A, for example using a secure memory in a cryptographic module as discussed above in 
connection with FIG. 3.  Possession of the licensable function may be used in a scheme for proving knowledge.  For example, a device may derive all, or a portion of, a key for decrypting content, based on output of the licensable function provided with a specific input (e.g., a particular binary data string).  A device that does not possess the licensable function for the provided input will be unable, for all practical purposes, to obtain the key needed to decrypt the content) [Cid, para.0044].

Re Claim 5. Cid discloses the method according to claim 1, Cid further discloses: further comprising: generating or storing the security-critical information with the security element (i.e. The cryptographic module 309 may include a secure storage medium 310 where security-sensitive information, including the licensable function, is stored) [Cid, para.0042, teaches at least storing the security-critical information with the security element].

Re Claim 6. Cid discloses the method according to claim 1, Cid further discloses:  further comprising the step of: restricting access to the mass-data memory only as a function of release by the security element (i.e. a hardware cryptographic component 309 that enables playback of certain protected content protected by a cryptographic encoding that cannot be decoded except by the hardware component 309) [Cid, para.0036]. 

Re Claim 7. Cid discloses the method according to claim 1, Cid further discloses:  further comprising the step of: the security element supplying control commands (i.e. 
(i.e. The cryptographic module 309 may be a secure crypto-processor that is configured to perform various cryptographic operations) [Cid, para.0038].

Re Claim 8. Cid discloses the method according to claim 1, Cid further discloses:  further comprising the step of: the security element signing, encrypting, or decrypting data of the mass-data memory (i.e. The cryptographic module 309 using this key may thus encrypt part or all data written to this area 306) [Cid, para.0042].

Re Claim 9. Cid discloses the method according to claim 1, Cid further discloses: wherein the mass-data memory and the security element have separate memory areas or separate arithmetic and logic units (i.e. The cryptographic module 309 may ) [Cid, para.0039, Fig.3 depicts 306 and 310 as separate memory areas].

Re Claim 12. Cid discloses the method according to claim 1, Cid further discloses:  wherein the secured data interface is provided using network components
(i.e. the apparatus 200 ……………may include, for example, a processor 202, for example a central processing unit based on 80.times.86 architecture as designed by Intel.TM.  or AMD.TM., or a system-on-a-chip as designed by ARM.TM..  The processor 202 may be communicatively coupled to auxiliary devices or modules of the licensable function apparatus 200) [Cid, para.0029-30, Figs.1-2].

Re Claim 13. Cid discloses the method according to claim 1, Cid further discloses:  wherein the mass-data memory is a flash memory, a PRAM, an MRAM, a PRAM, a magnetic tape, an optomagnetic memory, an optical memory, a bioelectrical memory, a solid-state disk, or a magnetic disk hard disk (i.e. may include a storage device; for example, one or more of a solid-state drive (SSD), a hard disk  drive (HDD), a Universal Serial Bus (USB) memory stick, or a flash memory reader) [Cid, para.0071, teaches at least flash memory, solid-state disk and hard disk].

Re Claim 14. Cid discloses the method according to claim 1, Cid further discloses:  wherein the mass-data memory has at least one interface from among a group of interfaces comprising: an interface according to the ISO/IEC 7816 specification, 12C, SPI, M.2, SATA, mSATA, PCI, PCie, and USB (i.e. may include a storage device; for example, one or more of a solid-state drive (SSD), a hard disk  drive (HDD), a Universal Serial Bus (USB) memory stick, or a flash memory reader) [Cid, para.0071, teaches at least USB interface].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cid, as applied to claim 1, further in view of Burks et al (US Pub.No.2015/0351145).

Re Claim 10. Cid discloses the method according to claim 1, Cid does not explicitly disclose whereas Burks does: further comprising the step of: inseparably interconnecting the mass-data memory and the security element (i.e. Physically, cryptographic logic module 1420 can be implemented in the same integrated circuit with secure storage module 1418) [Burks, para.0149].
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Cid with Burks because If secure storage module 1418 and cryptographic logic module 1420 are implemented on a single integrated circuit that executes code only from an internal secure repository, this can makeextraction of the information extremely difficult, which can provide a high 
degree of security [Burks, para.0049].

Re Claim 11. Cid in view of Burks discloses the method according to claim 10, Cid does not explicitly disclose whereas Burks does: wherein at least a part of the security element is on a circuit board together with the mass-data memory (i.e. Physically, cryptographic logic module 1420 can be implemented in the same ) [Burks, para.0149].
	The same motivation to modify Cid with Burks, as in claim 10, applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434